The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2014

                                      No. 04-14-00100-CR

                                   Edgar Javier GONZALES,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-2321-CR
                                William Old, Judge Presiding


                                         ORDER
        “Appellant’s Motion for Access to Sealed Volume 9A of Reporter’s Record” is
GRANTED. Appellant is represented on appeal by Mr. Gregory Sherwood. Mr. Sherwood is
directed to contact the Clerk of this court to make arrangements to review the sealed record at the
court.

       If appellee desires to access Sealed Volume 9A of the Reporter’s Record at a later date,
appellee also must contact the Clerk of this court to make the necessary arrangements.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court